department of the treasury employer_identification_number contact person - id number contact telephone number uil list internal_revenue_service p o box cincinnati oh release number release date date date legend t dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you've been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you have requested approval of a set-aside of t dollars for the taxable_year ending december 20__ for the purpose of funding in part the expansion of w and the renovation of x both located on the campus of y the expansion of w will add big_number square feet including spectator entrances retail spaces ticketing areas and private club venues renovations of approximately big_number square feet will accommodate accessible seats improve circulation and egress and increase the number of restrooms and concession areas the renovations at x will add approximately big_number square feet primarily involving a new entrance area renovation of an additional big_number square feet will primarily affect the museum recruiting lounge and entrance areas the projects are better accomplished by a set-aside than by the immediate payment of such funds because current spending for the construction is not practicable with respect to the w expansion only a small percentage of the construction has been completed to date it is expected to continue through with the sign-off by y not expected until date the x project is in the planning stages while a tentative budget has been prepared design work and architectural plans have yet to be finalized construction will not begin until and is not expected to be completed until sometime late in as is customary and appropriate in construction projects payments by y will only be made upon the completion and approval of construction targets given that work involving each building is scheduled to occur over the next months payments will clearly extend beyond the close of the current_year consistent with this anticipated schedule of construction financing your grant agreement with the regents of y requires that prior to disbursing your pledged funding you must receive written certification from y that modifications to w and x have been completed including all approvals authorizations consents and permits from all applicable governmental authorities and that the improved areas of the facilities have been opened to the public for their intended purposes one of your foundation managers has provided a written_statement that the t dollars set_aside will actually be paid for the projects within months after the date of the set-aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if requirements of sec_4942 it meets the sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 bo sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_77_7 1977_1_cb_354 the term specific project as defined in sec_53_4942_a_-3 of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure
